Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 2 limitation “a forward feeding mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See the first office action in the parent case.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT

A conversation with Haris Bajwa on 08/31/2022 to discuss an examiner’s amendments based on the claim set, filed on 11/23/2021.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A separating system for detaching containers from a plastic web, the plastic web comprising a first row of containers and a second row of containers, the first row of containers comprising a plurality of containers, the separating system comprising:
a stamp plate, comprising:
a first row of stamps comprising a first plurality of stamps, the first plurality of stamps being associated with a first set of containers from the plurality of containers; and
a second row of stamps comprising a second plurality of stamps, the second plurality of stamps being associated with a second set of containers from the plurality of containers; and a cutting plate, comprising:
a first row of cutting openings comprising a first plurality of cutting openings, the first plurality of cutting openings being associated with the first set of containers; and
a second row of cutting openings comprising a second plurality of cutting openings, the second plurality of cutting openings being associated with the second set of containers; wherein:
the first row of stamps and the first row of cutting openings are configured to detach the first set of containers from the plastic web through punching the first row of containers between the first row of stamps and the first row of cutting openings responsive to the first row of containers being placed between the first row of stamps and the first row of cutting openings;
the second row of stamps and the second row of cutting openings are configured to detach the second set of containers from the plastic web through punching the first row of containers between the second row of stamps and the second row of cutting openings responsive to the first row of containers being placed between the second row of stamps and the second row of cutting openings;
the first set of containers and the second set of containers are placed alternately in the first row of containers, all containers of the first row of containers aligned with each other in a plane, the plane extending to a maximum size of each respective container of the all containers; 
the first set of containers and the second set of containers are aligned in a straight row in a traverse feeding direction; and
the first stamps in the first row and the second stamps in the second row are arranged a zig-zag pattern in the traverse feeding direction.--

claim 9, line 1:
“according to claim 9” amended to –according to claim 8--.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for allowance: independent Claim 1 is free of the prior art because the prior art does not teach or suggest a separating system that has a stamp plate including a first row of stamps and a second row of stamps which are respectively associated with a first row of cutting openings and a second row of cutting openings for respectively cutting first and second sets of containers, wherein the first  set of containers and the second set of containers are aligned in a straight row in a traverse feeding direction; and the first stamps in the first row and the second stamps in the second row are arranged a zig-zag pattern in the traverse feeding direction (emphasis added), with many other limitations as set forth in claim 1.
The following is a statement of reasons for allowance: independent Claim 16 is free of the prior art because the prior art does not teach or suggest a separating system that has a stamp plate including a first row of stamps and a second row of stamps which are respectively associated with a first row of cutting openings and a second row of cutting openings for respectively cutting first and second sets of containers, wherein the first  set of containers and the second set of containers are aligned in a straight row in a traverse feeding direction; a width of a cutting opening from the second plurality of cutting openings is larger than a width of a cutting opening from the first plurality of cutting openings by a first amount and a length of a cutting opening from the second plurality of cutting openings is larger than a length of a cutting opening from the first plurality of cutting openings by a second amount; the first amount is two times larger than the second amount; and a unique of a forward feeding mechanism that including first, second, third, fourth wheels (emphasis added), with many other limitations as set forth in claim 16.
There are number of closest art, for example, Jurasek (US 3735654, art of record) in view of Knutsen (US 2260182, art of record) show all of the limitations as stated in claim 1 except wherein the first  set of containers and the second set of containers are aligned in a straight row in a traverse feeding direction; and the first stamps in the first row and the second stamps in the second row are arranged a zig-zag pattern in the traverse feeding direction.
Messenger (US 2489583) shows first and second rows of stamps or punches for respectively punching first and second rows of holes on a sheet including the first  set of holes and the second set of holes are aligned in a straight row in a traverse feeding direction (Figures 8-9), but Messenger fails to show the first stamps in the first row and the second stamps in the second row are arranged a zig-zag pattern in the traverse feeding direction.
 Based on the teachings of the art above, there are two different configurations and it is not combinable to teach the claimed invention. Therefore, claims 2-15 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, Claims 1-15 are allowed.
With regards to claim 16, there are many unique features (see the emphasis above. There are no art to teach or meet the claimed invention.  Thus, Claim 16 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/1/2022